UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1387


KEN GRYDER,

                    Plaintiff - Appellant,

             v.

HCL AMERICA; ADRIENNE KENNDY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-00246-LMB-JFA)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ken Gryder, Appellant Pro Se. Karen Lynn Vossler, OGLETREE DEAKINS NASH
SMOAK & STEWART, PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ken Gryder appeals the district court’s order dismissing Gryder’s civil claims

against Defendants after reviewing the complaint pursuant to 28 U.S.C. § 1915 (2012).

On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th

Cir. R. 34(b). Because Gryder’s informal brief does not challenge the basis for the

district court’s dispositive rulings, Gryder has forfeited appellate review of the district

court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004);

see also Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (failure to

raise issue in opening brief constitutes abandonment of that issue).         Accordingly,

although we grant Gryder’s application to proceed in forma pauperis, we affirm the

district court’s order. See Gryder v. HCL America, No. 1:17-cv-00246-LMB-JFA (E.D.

Va. Mar. 8, 2017).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2